                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ADVANTAGEOUS COMMUNITY
SERVICES, LLC, ARMINDER KAUR,
HARASPAL SINGH, and HARCHI SINGH,

       Plaintiffs,

v.                                                                1:17-cv-00525-LF-KK

GARY KING, AMY LANDAU,
ELIZABETH STALEY, MARC
WORKMAN, CATHY STEVENSON,
ORLANDO SANCHEZ, and
WALTER RODAS,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on defendants Gary King, Amy Landau,

Elizabeth Staley, Mark Workman, Cathy Stevenson, Orlando Sanchez, and Walter Rodas’s

(collectively “State Defendants”) Motion to Dismiss1 (Doc. 76), filed January 28, 2019.

Plaintiffs filed their Response to Defendants’ Motion to Dismiss (Doc. 87) on February 26, 2019.

State Defendants filed their Reply in Support of Motion to Dismiss (Doc. 91) on March 13,

2019. Having read the submissions of the parties and being fully advised, and for the following

reasons, the Court DENIES the State Defendants’ Motion to Dismiss.



1
  A motion to dismiss under FED. R. CIV. P. 12(b)(6) “must be made before pleading if a
responsive pleading is allowed.” Because the State Defendants have filed an answer, see Doc.
77, this motion is not timely under Rule 12(b)(6). But because the State Defendants may raise
the same issues in motion for judgment on the pleadings under FED. R. CIV. P. 12(c), and because
the same standards apply, Brown v. Montoya, 662 F.3d 1152, 1160 n.4 (10th Cir. 2011), the
Court will construe the State Defendants’ motion to dismiss as a motion for judgment on the
pleadings under Rule 12(c). As a motion for judgment on the pleadings, the motion is timely.
See FED. R. CIV. P. 12(c) (motion must be filed “[a]fter the pleadings are closed—but early
enough not to delay trial”).
      I.      Relevant Facts

           In ruling on a motion to dismiss under Rule 12(b)(6) or a motion for judgment on the

pleadings under Rule 12(c), the Court must accept as true all facts alleged in the complaint. See

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Jacobsen v. Deseret Book Co.,

287 F.3d 936, 941 n.2 (10th Cir. 2002) (“We use the same standard when evaluating 12(b)(6)

and 12(c) motions.”). It also must view these factual allegations in the light most favorable to

the plaintiff. See Twombly, 550 U.S. at 555. Viewing the facts alleged in the complaint in this

manner, the complaint establishes the following:

           In September 2009, the State of New Mexico, through the New Mexico Attorney

General’s Office, brought a lawsuit against Advantageous Community Services, LLC

(“Advantageous”). Doc. 1-1 ¶ 22. The case was captioned State of New Mexico ex rel. Gary K.

King, Attorney General v. Advantageous Community Services, LLC, D-202-CV-2009-11396.

Doc. 1-1 ¶ 22. At the time, Gary King was the New Mexico Attorney General, and Amy Landau

was an attorney in his office. Id. ¶¶ 6, 7. Elizabeth Staley also was an attorney at the Attorney

General’s Office, and was Director of the Medicaid Fraud and Elder Abuse Division there. Id.

¶ 8. Marc Workman was an investigator for the Attorney General’s Office. Id. ¶ 9. Cathy

Stevenson was the Director of the Developmental Disabilities Support Division for the New

Mexico Department of Health. Id. ¶ 10. Orlando Sanchez and Walter Rodas both were

employees of the New Mexico Department of Health. Id. ¶¶ 11, 12.

           The only remaining plaintiff in this case is Advantageous,2 which is a New Mexico

business that provided home-based care to Medicaid recipients pursuant to the Developmental

Disabilities Waiver Program. Id. ¶ 16.



2
    The Court dismissed the individual plaintiffs’ claims on March 21, 2018. Doc. 31.


                                                   2
       The State’s lawsuit against Advantageous alleged that between 2004 and 2007, six

Advantageous caregivers billed and were paid for services while the caregivers lacked

appropriate criminal history screening, which allegedly violated federal Medicaid statutes. Id.

¶ 23. None of the caregivers, however, had any disqualifying criminal convictions, which the

State readily could have discovered with adequate investigation. Id. ¶ 24. Plaintiffs allege that

the State and the defendants involved in the prosecution of the State’s lawsuit did not have a

factual or legal basis to pursue the State’s claims against Advantageous under the New Mexico

Medicaid Fraud Act. Id. ¶ 35.

       The State, through Attorney General King, attorneys Landau and Staley, and investigator

Workman (collectively referred to as the “AG Defendants”), brought suit against Advantageous

and other similar providers in an effort to force the providers to make payments to the State

regardless of the merits of the State’s claims. Id. ¶ 25. The AG Defendants engaged in this

practice over a period of time in a “Shake-down” program designed to collect nuisance

settlements that providers like Advantageous would pay to avoid the cost of defending against

the State’s lawsuits or to avoid other negative consequences stemming from such suits. Id. The

AG Defendants, in preparing the State’s case against Advantageous, used discovery and other

evidence gathering procedures to enable the State to pursue criminal charges against

Advantageous under the New Mexico Fraud Act or other criminal statutes if it so chose. Id.

¶ 26. The State’s claims and allegations against Advantageous disrupted Advantageous’

business activities and impacted its ability to secure alternative business. Id. ¶ 27

       During the course of the State’s lawsuit against Advantageous, Advantageous discovered

that the State Defendants had fabricated evidence to support the State’s case against it. Id. ¶ 28.

Advantageous brought this conduct to the attention of the court in the state case. Id. In




                                                  3
retaliation, the AG Defendants, in conjunction with Director Stevenson, in 2011 withheld

substantial funds that were owed to Advantageous for Medicaid services it provided during the

term of its state contract. Id. ¶ 31. The AG Defendants and Director Stevenson effectuated

improper recoupments to the State before proving any claims against Advantageous. Id. Even

before 2011, the AG Defendants and Director Stevenson for years applied unwarranted

withholdings from funds owed to Advantageous before proving any claims against

Advantageous. Id. ¶ 32. In connection with the State’s lawsuit against Advantageous, the AG

Defendants and Director Stevenson imposed an improper moratorium on business with

Advantageous, again before proving any claims against Advantageous. Id. According to

Advantageous, this conduct constituted extra-judicial forfeiture proceedings against

Advantageous without any court involvement at any stage. Id. ¶ 33.

        The judge presiding over the state court proceeding granted summary judgment in favor

of Advantageous based on the lack of evidence to support the State’s claims as well as the

State’s fabrication of evidence submitted in connection with that proceeding. Id. ¶ 36. Because

the State failed to keep adequate records, it could not present competent evidence to support any

of its claims against Advantageous. Id. ¶ 37. The State also had no legal basis to pursue its

claims against Advantageous under the Medicaid Fraud Act or any other law. Id. The

regulations that the State accused Advantageous of violating were not an appropriate basis for

the State’s claims against Advantageous because compliance with the regulations was not a

condition of payment for moneys owed to Advantageous. Id. Further, there were never grounds

to pursue claims against Advantageous for violations of the criminal-history screening

requirements under the Medicaid Fraud Act because that Act does not provide for such a claim.

Id. ¶ 44.




                                                4
       The judge also ruled that the State engaged in egregious misconduct by fabricating

evidence. Id. ¶ 38. The judge found that Attorney Landau used a letter in the litigation that had

been fabricated by Investigator Workman and Department of Health employees Sanchez and

Rodas. Id. Specifically, Investigator Workman was unable to find clearance letters for two of

Advantageous’s caregivers in the State’s own records. Id. Investigator Workman contacted

Rodas at the Department of Health to see if the Department of Health had copies of the letters.

See id. Department of Health employees informed Investigator Workman that the Department

did not keep copies of the requested clearance letters, and informed Workman of the inaccuracies

that would be contained in re-created letters. See id. Department of Health employees Sanchez

and Rodas re-created the letters even though they knew the letters would contain inaccurate

information. See id. Investigator Workman received the re-created letters and provided them to

attorney Landau knowing that they were false and inaccurate. See id. Investigator Workman

knew that the fabricated letters were to be used in connection with the litigation against

Advantageous. See id.

       The state judge entered summary judgment against the State with prejudice. Id. ¶ 40.

The State appealed the judge’s ruling. Id. The New Mexico Court of Appeals affirmed the state

district court’s ruling on June 9, 2014,3 based on the State’s use of fabricated evidence. Id. ¶ 42.

       Advantageous administratively appealed the State’s decision to terminate and refusal to

renew its Medicaid contract. Id. ¶ 43. Those proceedings terminated on July 2, 2014. Id.

Advantageous asserts that it has exhausted its administrative remedies. Id. ¶ 45.




3
 The New Mexico Court of Appeals opinion shows that it was issued on April 28, 2014. State
ex rel. King v. Advantageous Community Services, LLC, 2014-NMCA-076, 329 P.3d 738.


                                                 5
      II.       The Complaint

             The remaining claim in Count I of the complaint, brought under 42 U.S.C. § 1983,

alleges that the State Defendants violated Advantageous’ Fourth Amendment rights by

maliciously prosecuting it and misusing judicial proceedings. Id. ¶¶ 47–58. This claim is based

on the State Defendants’ fabrication of evidence and Advantageous’ allegation that the State

Defendants lacked probable cause to initiate proceedings against it. See id. Count I further

alleges that the State Defendants used extra-judicial forfeiture proceedings against Advantageous

to withhold and recoup funds owed to Advantageous for Medicaid services it had provided. Id. ¶

59.

      III.      Discussion

             The State Defendants argue in their motion to dismiss that Advantageous’ malicious

prosecution claim should be dismissed because “the Supreme Court has held that the Fourth

Amendment only applies to personal detainment.”4 Doc. 76 at 4. They argue that because

Advantageous itself was never physically seized, no Fourth Amendment violation occurred. See

id. at 5−7. The State Defendants also argue that the attorney defendants are absolutely immune

from suit because they were performing functions analogous to those of a prosecutor. Id. at 7−8.

They further argue that all defendants are entitled to qualified immunity essentially because

Advantageous has not identified a clearly established constitutional right that the defendants

violated. Id. at 8–11. Finally, the State Defendants argue that Advantageous’ malicious

prosecution claim must be dismissed because it did not sue the State or any agency within the



4
 Not only do the State Defendants fail to cite any authority for this proposition, it is patently
wrong. The Fourth Amendment, by its terms, protects against the unreasonable seizure of both
persons and property. U.S. CONST. amend. IV (“The right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be
violated . . . .”).

                                                    6
State, and “the State and its agencies are necessary and indispensable parties.” Id. at 11–12.

       Advantageous responds that the Court already concluded that its complaint states a claim

for malicious prosecution under the Fourth Amendment, and that that Court already held that

defendants are not entitled to dismissal based on absolute or qualified immunity at this stage of

the proceedings. Doc. 87 at 7−12. They also correctly argue that under 42 U.S.C. § 1983,

Advantageous was required to name defendants in their individual capacities, and that neither the

State nor any of its agencies are necessary parties to this litigation. Id. at 3−7. For the following

reasons, the Court denies the State Defendants’ second motion to dismiss.

       A. Motions to Dismiss Generally5

       “To withstand a motion to dismiss, a complaint must have enough allegations of fact,

taken as true, ‘to state a claim to relief that is plausible on its face.’” Kan. Penn Gaming, LLC v.

Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). While “‘a court must accept as true all of the allegations contained in a

complaint,’” this rule does not apply to legal conclusions. Id. (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). “[A] plaintiff must offer specific factual allegations to support each

claim.” Id. (citation omitted). A complaint survives only if it “states a plausible claim for

relief.” Id. (citation omitted). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

omitted).




5
 Because the same standards apply to motions to dismiss under FED. R. CIV. P. 12(b)(6) and
motions for judgment on the pleadings under FED. R. CIV. P. 12(c), Jacobsen, 287 F.3d at 941
n.2, and because the State Defendants have labelled their motion as a “motion to dismiss,” the
Court will refer to both types of motions interchangeably.

                                                  7
       “Generally, a court considers only the contents of the complaint when ruling on a

12(b)(6) motion.” Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir. 2013). But a

court may consider “documents incorporated by reference in the complaint; documents referred

to in and central to the complaint, when no party disputes its authenticity; and matters of which a

court may take judicial notice.” Id. (internal quotation marks omitted) (citing Gee v. Pacheco,

627 F.3d 1178, 1186 (10th Cir. 2010)). In determining whether to grant the motion, the Court

must accept all the well-pleaded allegations of the complaint as true, even if doubtful in fact, and

must construe the allegations in the light most favorable to the plaintiff. Twombly, 550 U.S. at

555; Alvarado v. KOB–TV, LLC, 493 F.3d 1210, 1215 (10th Cir. 2007). “[A] well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable, and ‘that a recovery is very remote and unlikely.’” Robbins v. Oklahoma, 519 F.3d

1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

       B. Section 1983 Claims and Qualified Immunity Generally

       Section 1983 states in relevant part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State . . . subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the deprivation of
       any rights, privileges, or immunities secured by the Constitution and laws, shall
       be liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress.

42 U.S.C. § 1983. To establish a claim under § 1983, a plaintiff must allege that a defendant

acted under color of state law to deprive the plaintiff of a right, privilege, or immunity secured

by the Constitution or the laws of the United States. West v. Atkins, 487 U.S. 42, 48 (1988). The

plaintiff also must identify an “affirmative link” between the alleged constitutional violation and

each individual defendant. Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).




                                                 8
        Qualified immunity shields government officials performing discretionary functions from

liability for civil damages unless their conduct violates clearly established statutory or

constitutional rights of which a reasonable person would be aware. Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). Under the Tenth Circuit’s two-part test for evaluating qualified immunity,

the plaintiff must show (1) that the defendant’s conduct violated a constitutional or statutory

right, and (2) that the law governing the conduct was clearly established when the alleged

violation occurred. Baptiste v. J.C. Penney Co., 147 F.3d 1252, 1255 (10th Cir. 1998); accord

Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504, 516 (10th Cir. 1998). For a right to be clearly

established, “[t]he contours of the right must be sufficiently clear that a reasonable official would

understand that what he [or she] is doing violates that right.” Anderson v. Creighton, 483 U.S.

635, 640 (1987). Unless both prongs are satisfied, the defendant will not be required to “engage

in expensive and time consuming preparation to defend the suit on its merits.” Siegert v. Gilley,

500 U.S. 226, 232 (1991).

        The Court is not required to address the two prongs of the test in order. Pearson v.

Callahan, 555 U.S. 223, 236 (2009). The Supreme Court’s decision in Pearson permits courts

to grant qualified immunity without first deciding whether a constitutional violation occurred so

long as the right claimed to be violated was not clearly established. Id. The right that is alleged

to have been violated must be “clearly established” not just as a general proposition (for

example, in the way the right to free speech is clearly established), but “in a more particularized

. . . sense: The contours of the right must be sufficiently clear that a reasonable official would

understand that what he [or she] is doing violates that right.” Anderson, 483 U.S. at 640. Stating

the right too broadly would destroy the balance that the Supreme Court has sought to establish

“between the interests in vindication of citizens’ constitutional rights and . . . public officials’




                                                   9
effective performance of their duties by making it impossible for officials reasonably to

anticipate when their conduct may give rise to liability for damages.” Id. at 639 (quotation and

citation omitted).

       “Ordinarily, in order for the law to be clearly established, there must be a Supreme Court

or Tenth Circuit decision on point, or the clearly established weight of authority from other

courts must have found the law to be as the plaintiff maintains.” Fogarty v. Gallegos, 523 F.3d

1147, 1161 (10th Cir. 2008) (internal quotations omitted). “The plaintiff is not required to show,

however, that the very act in question previously was held unlawful . . . to establish an absence

of qualified immunity.” Weigel v. Broad, 544 F.3d 1143, 1153 (10th Cir. 2008) (internal

quotations omitted). The degree of specificity required depends on the egregiousness of the

challenged conduct; “[t]he more obviously egregious the conduct in light of prevailing

constitutional principles, the less specificity is required from prior case law to clearly establish

the violation.” Pierce v. Gilchrist, 359 F.3d 1279, 1298 (10th Cir. 2004). “Qualified immunity

gives government officials breathing room to make reasonable but mistaken judgments about

open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011). Qualified immunity

therefore protects “all but the plainly incompetent or those who knowingly violate the law.”

Malley v. Briggs, 475 U.S. 335, 341 (1986).

       C. Advantageous’ Claim

               1. Malicious Prosecution Claim

       To state a claim for malicious prosecution under § 1983, Advantageous must allege facts

to support the following elements: (1) the defendants caused Advantageous’ continued

confinement or prosecution; (2) the original action terminated in favor of Advantageous; (3) no

probable cause supported the original arrest, continued confinement, or prosecution of




                                                  10
Advantageous; (4) the defendants acted with malice; and (5) Advantageous sustained damages.

See Sanchez v. Hartley, 810 F.3d 750, 754 n.1 (10th Cir. 2016) (citing Wilkins v. DeReyes, 528

F.3d 790, 799 (10th Cir. 2008)).

                   a. Physical Seizure/Violation of the Fourth Amendment

       The State Defendants argue that Advantageous cannot sustain its malicious prosecution

claim because Advantageous itself was not seized. See Doc. 76 at 5–7. They base their

argument entirely on the Tenth Circuit’s decision in Becker v. Kroll, 494 F.3d 904 (10th Cir.

2007). See Doc. 76 at 5. In response, Advantageous correctly points out that the Supreme Court

has held that the seizure of property alone can support a Fourth Amendment malicious

prosecution claim under § 1983. Doc. 87 at 8 (citing Soldal v. Cook County, Ill., 506 U.S. 56, 61

(1992)).

       In Becker, Utah’s Medicaid Fraud Control Unit (MFCU) investigated a doctor and

ultimately civilly and criminally prosecuted her for over-billing the government for services to

Medicaid patients in her care. Becker, 494 F.3d at 909. The MFCU eventually dropped its

charges, and the doctor brought various claims against members of the MFCU, including a

malicious prosecution claim under § 1983. Id. The district court granted summary judgment in

favor of the defendants on the malicious prosecution claim, which the Tenth Circuit upheld,

because the doctor could not show a seizure that violated the Fourth Amendment. See id. at

912−17.

       The court in Becker examined the two types of seizures alleged there—seizure of a

person and seizure of property—and determined that neither alleged seizure amounted to a

Fourth Amendment violation. See Becker, 494 F.3d at 914−17. With respect to seizure of a

person, which Advantageous does not allege and which is not at issue in this case, the Court held




                                                11
that arrest or imprisonment is required. Id. at 914−15. The bringing of a criminal case by itself,

without an arrest or some other form of physical detainment, was not sufficient to support a

malicious prosecution claim. Id. at 915.

       With respect to the seizure of property, the Tenth Circuit held that using an

administrative subpoena to “seize” and copy the plaintiff’s medical records was not a seizure in

violation of the Fourth Amendment because “an investigatory or administrative subpoena is not

subject to the same probable cause requirements as a search warrant,” and the subpoena at issue

“met the[] minimal requirements for Fourth Amendment reasonableness.” Id. at 917. The Court

did not hold that the unreasonable seizure of property, as opposed to the seizure of a person,

could never form the basis of a malicious prosecution claim under § 1983. See id. at 916−17.

       As the Court stated in its previous order, see Doc. 31 at 11−12, Advantageous’ complaint

alleges that the State Defendants seized funds that Advantageous already had earned and/or that

already had been paid to Advantageous. See Doc. 1-1 ¶¶ 31–33. The Court accepts these facts

as true for the purposes of this motion. The State Defendants do not argue that these funds are

not a constitutionally-protected property interest. See Doc. 76 at 5–7; Doc. 91 at 2−3. The State

Defendants instead argue that “Advantageous is claiming the withholding of payments by HSD,”

and that is constitutionally different from the seizure of the mobile home at issue in Soldal. Doc.

91 at 3; see also Soldal, 506 U.S. at 72 (allegation that defendants, acting under color of state

law, dispossessed plaintiffs of their trailer by physically tearing it from its foundation and

moving it to another lot, was sufficient to state § 1983 claim under the Fourth Amendment).

They further argue that Becker requires an allegation that the State Defendants acquired physical

control over Advantageous and/or its owners or officers. Doc. 91 at 2−3. But, as explained

above, Becker’s holding is not as broad as the State Defendants suggest.




                                                 12
       Here, Advantageous has alleged that the State Defendants seized “substantial funds that

were lawfully owed to Advantageous for Medicaid services rendered,” that they “effectuated

improper recoupments . . . before proving any claims against Advantageous,” that they “had for

years been applying unwarranted withholdings from funds lawfully owed to Advantageous,” and

that their conduct “constitute[d] extra-judicial forfeiture proceedings against Advantageous

without any court involvement at any stage.” Doc. 1-1 ¶¶ 31−33. In essence, Advantageous is

alleging that the State Defendants seized funds that rightfully belonged to Advantageous without

meeting any of the minimal requirements for Fourth Amendment reasonableness. Although the

mechanism for seizing money obviously is different from seizing a mobile home, it is not

obvious that that difference is necessarily of constitutional significance. And although

Advantageous ultimately may not be able to prove that the seizures occurred or that they were

unreasonable, at the pleading stage, their allegations are sufficient. Becker does not bar

Advantageous’ claims.

               b. Absolute Immunity

        Absolute prosecutorial immunity is a complete bar to a suit for damages under 42

U.S.C. § 1983. Imbler v. Pachtman, 424 U.S. 409, 419 n.13 (1976). Prosecutors are absolutely

immune for those activities “intimately associated with the judicial phase of the criminal

process.” Id. at 430. “[S]tate attorneys and agency officials who perform functions analogous

to those of a prosecutor in initiating and pursuing civil and administrative enforcement

proceedings [also] are absolutely immune from suit under section 1983 concerning activities

intimately associated with the judicial . . . process.” Scott v. Hern, 216 F.3d 897, 908–09 (10th

Cir. 2000) (internal quotations and citations omitted).




                                                13
       To determine whether a state prosecutor’s actions are shielded from liability under

§ 1983 by absolute immunity, courts apply “a functional approach, which looks to the nature of

the function performed, not the identity of the actor who performed it.” Buckley v. Fitzsimmons,

509 U.S. 259, 269 (1993) (citation and quotations omitted). Thus, a prosecutor has absolute

immunity for conduct that is “intimately associated with the judicial phase of the criminal

process,” but he or she is protected only by qualified immunity for “acts of investigation or

administration.” Id. at 270 (quotations omitted). “The official seeking absolute immunity bears

the burden of showing that such immunity is justified for the function in question.” Id. at 269

(quotation and alteration omitted).

       Under the functional approach, a prosecutor’s activities related to initiating and pursuing

a criminal prosecution and presenting the state’s case at trial are absolutely immune from

liability. See id. A prosecutor’s statements in the courtroom and in pleadings that are relevant to

the subject matter of the proceeding are likewise absolutely immune. See Imbler, 424 U.S. at

426 n. 23. Even an allegation of malice is insufficient to overcome a claim of absolute

immunity. See id. at 421–22. Thus, a prosecutor is shielded by absolute immunity from claims

that he or she knowingly used false testimony in a trial. See id. at 413, 431. But when a

prosecutor conducts investigative work normally performed by the police, that prosecutor is not

performing a prosecutorial function. See Buckley, 509 U.S. at 273–74. Accordingly, the

prosecutors in Buckley were not protected by absolute immunity on a claim that they worked

alongside police to fabricate evidence against a suspect before there was probable cause to arrest

him. See id. at 274–75.

       The AG Defendants argue that they are entitled to absolute immunity because they were

performing functions analogous to those of a prosecutor. Doc. 76 at 8. Advantageous responds




                                                14
that its complaint alleges that the AG Defendants engaged in acts that did not include

prosecutorial functions, including fabricating evidence to support the State’s case against it, and

wrongfully withholding and seizing funds belonging to Advantageous in “extra-judicial

forfeiture proceedings.” Doc. 87 at 10. These alleged actions do not clearly fall within the AG

Defendants’ prosecutorial functions. See Buckley, 509 U.S. at 272−76 (prosecutors who

allegedly participated in creating false evidence during investigative stage of proceedings were

not entitled to absolute immunity); see id. at 274 (“if a prosecutor plans and executes a raid on a

suspected weapons cache, he has no greater claim to complete immunity than activities of police

officers allegedly acting under his direction”) (internal quotation marks omitted). Because the

AG Defendants bear the burden of proving that they are entitled to absolute immunity, and

because delving into what each AG Defendant did in relation to the alleged fabrication of

evidence and/or seizing funds outside of the judicial process would require consideration of

evidence outside of the complaint, the AG Defendants are not entitled to absolute immunity

based on the complaint alone.

               c. Qualified Immunity

       The State Defendants argue that Advantageous’ complaint fails to allege a violation of a

clearly established constitutional right. Doc. 76 at 9−10. They further argue that the State

Defendants’ investigation and prosecution of Advantageous was objectively reasonable, and that

they therefore are entitled to qualified immunity. See id. As the Court already has held,

however, Advantageous has pled sufficient facts to support a violation of a clearly established

Fourth Amendment right. See Doc. 31 at 14−16. And the Court cannot evaluate the objective

reasonableness of the State Defendants’ investigation and prosecution without considering facts

not contained in the complaint, which is not permitted on a motion for judgment on the




                                                 15
pleadings. See FED. R. CIV. P. 12(c), (d). At this stage of the proceedings, Advantageous’

allegations are sufficient to state a claim for malicious prosecution under the Fourth

Amendment.

               d. Failure to Name a Necessary and Indispensable Party

       The State Defendants make the entirely unsupportable argument that Advantageous’

complaint should be dismissed because Advantageous failed to bring its claim against the State

of New Mexico and its employees in their official capacities, rather than the individual

defendants in their individual capacities.6 See Doc. 76 at 6, 11−12. They further argue that

Advantageous’ claim should be dismissed because it failed to name a necessary and

indispensable party: New Mexico’s Human Services Department7 (“HSD”). Advantageous

correctly asserts that a § 1983 claim must be brought against persons in their individual

capacities, and that it was prohibited from bringing suit against the State or any of its agencies or

employees in their official capacities. Advantageous further argues that neither HSD nor the

State nor any of its agencies are indispensable parties.




6
  The State Defendants additionally argue, without citation to any authority, that “[n]ot naming
the State or any of the agencies places a substantial burden on the named Defendants if damages
are awarded in this case in that the Defendants will be personally responsible for those
damages.” Doc. 76 at 11. This, of course, is not true. Under New Mexico law, “[a]
governmental entity shall pay any settlement or any final judgment entered against a public
employee for . . . a violation of property rights or any rights, privileges or immunities secured by
the constitution and laws of the United States . . . that occurred while the public employee was
acting within the scope of his duty.” N.M. STAT. ANN. § 41-4-4(D)(2). Further, “[a]
governmental entity shall pay any award for punitive or exemplary damages awarded against a
public employee under the substantive law of . . . the United States of America, if the public
employee was acting within the scope of his duty.” N.M. STAT. ANN. § 41-4-4(C).
7
 The State Defendants refer to HSD as the Human Services Division. See Doc. 76 at 12. The
Medicaid Provider Act, however, refers to the Human Services Department. N.M. STAT. ANN.
§ 27-11-2(A).


                                                 16
        The Supreme Court has held that “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71

(1989). Moreover, the Eleventh Amendment protects States and their agencies from claims

under § 1983. See id. at 70−71. “[S]tate sovereign immunity applies to any action brought

against a state in federal court, including suits initiated by a state’s own citizens.” Steadfast Ins.

Co. v. Agric. Ins. Co., 507 F.3d 1250, 1252 (10th Cir. 2007). “[B]ecause an official-capacity suit

is, in all respects other than name, to be treated as a suit against the entity, the Eleventh

Amendment provides immunity when state officials are sued for damages in their official

capacity.” Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quotation and alteration

omitted). Thus, Advantageous correctly sued the individual defendants in their individual

capacities.

        In essence, the State Defendants argue that “Plaintiff sued the wrong party”; they believe

that Advantageous should have sued HSD because only “HSD . . . could have withheld

payments, which are the acts and damages [of which Advantageous] complains.” Doc. 91 at 3.

“The proponent of a motion to dismiss under 12(b)(7) has the burden of producing evidence

showing the nature of the interest possessed by an absent party and that the protection of that

interest will be impaired by the absence.” Citizen Band Potawatomi Indian Tribe of Oklahoma

v. Collier, 17 F.3d 1292, 1293 (10th Cir. 1994). The State Defendants have wholly failed to

meet their burden here. Without citation to any legal authority other than FED. R. CIV. P. 19(b),

and without producing any evidence, they simply assert in their motion that only HSD “had any

power or authority to seize or withhold funds.” Doc. 76 at 12. In their reply, the State

Defendants cite to N.M. STAT. ANN. § 27-11-3, which describes that acts that the Secretary of

the Human Services Department may take to enforce the provisions of the Medicaid Provider




                                                  17
Act. Although § 27-11-3(C)(1) provides that the Secretary may impose monetary penalties on a

Medicaid provider for violating the Act in specified ways, it does not provide that the Secretary

may withhold funds or seize funds from a Medicaid provider. See N.M. STAT. ANN. § 27-11-

3(C) (describing penalties under the Medicaid Provider Act). The State Defendants have not

demonstrated that HSD is a necessary party.

         In addition, Advantageous accurately sets forth in its response the requirements for

showing whether an absent party is necessary to the lawsuit under FED. R. CIV. P. 19(a). See

Doc. 87 at 4−7. Advantageous then discusses each requirement and explains why that

requirement is not met in this case. See id. Even in its reply, the State Defendants make no

effort to rebut Advantageous’ argument by addressing the specific requirements of Rule 19(a).

The State Defendants have failed to carry their burden of proving that Advantageous “sued the

wrong party.” Doc. 91 at 3. The Court therefore denies the State Defendants’ motion to dismiss

Advantageous’ claim for failure to join a necessary party.

   IV.       Conclusion

         For the foregoing reasons, the Court DENIES the State Defendants’ Motion to Dismiss

(Doc. 76).

         IT IS SO ORDERED.



                                                              ________________________
                                                              Laura Fashing
                                                              United States Magistrate Judge




                                                 18
